DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim adds the limitation for the region of the transmission window in which the plurality of display pixels are not provided; i.e. the non-pixel region; to have a size with a diagonal length of about 5 mm to 10 mm.
However, the specification does not provide any support for a diagonal length of about 5 mm to 10 mm.
Paragraph [111] describes the non-pixel region 322 to have a diameter of about 5 mm to about 10 mm, and not a diagonal length.
For examination purposes it will be assumed that claim 19 is directed to limit the diameter of the non-pixel region to be of about 5 mm to about 10 mm.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is recites the limitation "the first display" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 is recites the limitation "the display panel" in line 4 and the limitation "the transmission window" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22 to 24 are rejected for the reasons given in claim 21 because of their dependency status from claim 21.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-18 of U.S. Patent No. 11181775. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Instant Application
U.S. Patent No. 11181775
Claim 1 recites; 
A device comprising: 
a display panel comprising a plurality of display pixels configured to display an image on a display surface and a transmission window configured to transmit incident light; 
a light source configured to emit light to the display panel; and

a light deliverer disposed between the light source and the display panel, the light deliverer configured to deliver the light emitted from the light source to the object as flood illumination through the transmission window, 
wherein the transmission window comprises a plurality of non-pixel regions, each of the plurality of non-pixel region being alternately disposed with each of the plurality of pixel region, and 
wherein the light deliverer is configured to collect the light emitted from the light source to the plurality of non-pixel region.
Claim 15 incorporates all the limitations of claims 2 and 1.
Claim 1 recites; 
An illumination device comprising: 
a display panel comprising a first surface configured to display an image, a second surface opposite to the first surface, a plurality of display pixels disposed between the first surface and the second surface, and a transmission window configured to transmit light incident on the second surface through the first surface; 
a light source disposed at the second surface of the display panel and configured to emit light to an object toward the display panel; and 
a light deliverer disposed between the light source and the display panel, the light deliverer configured to deliver the light emitted from the light source to the object as flood illumination through the transmission window, wherein the light deliverer comprises a plurality of nanostructures having a shape dimension smaller than that of a wavelength of the light emitted from the light source. 
Claim 2 recites; wherein the transmission window comprises a plurality of non-pixel regions, wherein the plurality of display pixels are configured to reflect the light emitted from the light source, and wherein the plurality of display pixels and the plurality of non-pixel regions are alternately provided.
Claim 15 recites; further comprising a reflective structure provided between the light deliverer and the display panel, the reflective structure configured to reflect the light emitted from the light source and directed toward regions of the plurality of display pixels to be directed toward a non-pixel region.
Claim 2 recites; 
wherein the light deliverer comprises a plurality of nanostructures having a shape dimension smaller than that of a wavelength of the light emitted from the light source.
Claim 1 recites; 
wherein the light deliverer comprises a plurality of nanostructures having a shape dimension smaller than that of a wavelength of the light emitted from the light source.
Claim 6 recites; 
wherein the light deliverer comprises: a substrate comprising a third surface facing the display panel and a fourth surface facing the light source; a meta-mirror disposed on the third surface and comprising a plurality of first nanostructures having a shape dimension smaller than that of the wavelength of the light emitted from the light source, wherein the plurality of first nanostructures have a shape distribution such that the plurality of first nanostructures is configured to operate as a mirror in which an aperture is formed in a center portion, wherein the shape distribution of the plurality of first nanostructures is determined such that the meta-mirror is configured to operate as a concave mirror with respect to the display panel; and a meta-lens disposed on the fourth surface and comprising a plurality of second nanostructures having a shape dimension smaller than that of the wavelength of the light emitted from the light source, wherein the plurality of second nanostructures have a shape distribution such that the light emitted from the light source is directed toward the aperture.
Claim 5 incorporates all the limitations of claim 4.
Claim 4 recites; 
wherein the light deliverer comprises: a substrate comprising a third surface facing the display panel and a fourth surface facing the light source; a meta-mirror disposed on the third surface and comprising a plurality of first nanostructures having a shape dimension smaller than that of the wavelength of the light emitted from the light source, wherein the plurality of first nanostructures have a shape distribution such that the plurality of first nanostructures is configured to operate as a mirror in which an aperture is formed in a center portion, and a meta-lens disposed on the fourth surface and comprising a plurality of second nanostructures having a shape dimension smaller than that of the wavelength of the light emitted from the light source, wherein the plurality of second nanostructures have a shape distribution such that the light emitted from the light source is directed toward the aperture.
Claim 5 recites; 
 wherein the shape distribution of the plurality of first nanostructures is determined such that the meta-mirror is configured to operate as a concave mirror with respect to the display panel.
Claim 7 recites; 
wherein the light source is provided asymmetrically with respect to the aperture.
Claim 6 recites; 
wherein the light source is provided asymmetrically with respect to the aperture.
Claim 8 recites; 
wherein the light deliverer comprises: a substrate comprising a third surface facing the display panel and a fourth surface facing the light source; a first meta-lens disposed on the third surface and comprising a plurality of first nanostructures having a shape dimension smaller than that of the wavelength of the light emitted from the light source, wherein the plurality of first nanostructures have a shape distribution such that the plurality of first nanostructures are configured to converge the light to the plurality of non-pixel regions, and a second meta-lens disposed on the fourth surface and comprising a plurality of second nanostructures having a shape dimension smaller than that of the wavelength of the light emitted from the light source, wherein the plurality of second nanostructures have a shape distribution such that the plurality of second nanostructures collimate the light emitted from the light source to correspond to the first meta-lens.
Claim 7 recites; 
wherein the light deliverer comprises: a substrate comprising a third surface facing the display panel and a fourth surface facing the light source; a first meta-lens disposed on the third surface and comprising a plurality of first nanostructures having a shape dimension smaller than that of the wavelength of the light emitted from the light source, wherein the plurality of first nanostructures have a shape distribution such that the plurality of first nanostructures are configured to converge the light to the plurality of non-pixel regions, and a second meta-lens disposed on the fourth surface and comprising a plurality of second nanostructures having a shape dimension smaller than that of the wavelength of the light emitted from the light source, wherein the plurality of second nanostructures have a shape distribution such that the plurality of second nanostructures collimate the light emitted from the light source to correspond to the first meta-lens.
Claim 9 recites; 
wherein the shape distribution of the plurality of first nanostructures is determined such that the first meta-lens is configured to operate as a plurality of first convex lenses provided to face the plurality of non- pixel regions, and 5PRELIMINARY AMENDMENTAttorney Docket No.: Q269205 Appln. No.: 17/509,530 wherein the shape distribution of the plurality of second nanostructures is determined such that the second meta-lens is configured to operate as a plurality of second convex lenses provided to face the plurality of first convex lenses, respectively.
Claim 8 recites; 
wherein the shape distribution of the plurality of first nanostructures is determined such that the first meta-lens is configured to operate as a plurality of first convex lenses provided to face the plurality of non-pixel regions, and wherein the shape distribution of the plurality of second nanostructures is determined such that the second meta-lens is configured to operate as a plurality of second convex lenses provided to face the plurality of first convex lenses, respectively.
Claim 10 recites; 
wherein the shape distribution of the plurality of first nanostructures is determined such that the first meta-lens is configured to operate as a plurality of first convex lenses provided to face the plurality of display pixels and the plurality of non-pixel regions, and wherein the shape distribution of the plurality of second nanostructures is determined such that the second meta-lens is configured to operate as a plurality of second convex lenses provided to face the plurality of first convex lenses, respectively.
Claim 9 recites; 
 wherein the shape distribution of the plurality of first nanostructures is determined such that the first meta-lens is configured to operate as a plurality of first convex lenses provided to face the plurality of display pixels and the plurality of non-pixel regions, and wherein the shape distribution of the plurality of second nanostructures is determined such that the second meta-lens is configured to operate as a plurality of second convex lenses provided to face the plurality of first convex lenses, respectively.
Claim 11 recites; 
wherein the light source comprises a plurality of light emitting elements arranged to correspond to the plurality of display pixels and the plurality of non-pixel regions, respectively.
Claim 10 recites; 
wherein the light source comprises a plurality of light emitting elements arranged to correspond to the plurality of display pixels and the plurality of non-pixel regions, respectively.
Claim 12 recites; 
further comprising: a photodetector configured to sense an amount of the light emitted from the light source reflected from the plurality of display pixels; and a light source controller configured to select and drive a number of the plurality of light emitting elements based on the amount of light detected by the photodetector.
Claim 11 recites; 
further comprising: a photodetector configured to sense an amount of the light emitted from the light source reflected from the plurality of display pixels; and a light source controller configured to select and drive a number of the plurality of light emitting elements based on the amount of light detected by the photodetector.
Claim 13 recites; 
wherein the shape distribution of the plurality of first nanostructures and the shape distribution of the plurality of second nanostructures are determined such that the first meta-lens and the second meta-lens each is configured to operate as a convex lens, respectively.
Claim 12 recites; 	
wherein the shape distribution of the plurality of first nanostructures and the shape distribution of the plurality of second nanostructures are determined such that the first meta-lens and the second meta-lens each is configured to operate as a convex lens, respectively.
Claim 14 recites; 
further comprising a microlens array disposed between the first meta-lens and the display panel, the microlens array comprising a plurality of microlenses facing the plurality of non-pixel regions, respectively.
Claim 13 recites; 
further comprising a microlens array disposed between the first meta-lens and the display panel, the microlens array comprising a plurality of microlenses facing the plurality of non-pixel regions, respectively.
Claim 15 recites; 
wherein the shape distribution of the plurality of first nanostructures and the shape distribution of the plurality of second nanostructures are determined such that a focal length of the first meta-lens is shorter than a focal length of the second meta-lens.
Claim 14 recites; 
wherein the shape distribution of the plurality of first nanostructures and the shape distribution of the plurality of second nanostructures are determined such that a focal length of the first meta-lens is shorter than a focal length of the second meta-lens.
Claim 16 recites; 
further comprising a reflective structure provided between the light deliverer and the display panel, the reflective structure configured to reflect the light emitted from the light source and directed toward regions of the plurality of display pixels to be directed toward a non-pixel region.
Claim 15 recites; 
further comprising a reflective structure provided between the light deliverer and the display panel, the reflective structure configured to reflect the light emitted from the light source and directed toward regions of the plurality of display pixels to be directed toward a non-pixel region.
Claim 17 recites; 
wherein the light deliverer comprises: a substrate comprising a third surface facing the display panel and a fourth surface facing the light source, and 7PRELIMINARY AMENDMENTAttorney Docket No.: Q269205 Appln. No.: 17/509,530 wherein the plurality of nanostructures having a shape distribution shaping the light emitted from the light source such that an amount of light directed toward the reflective structure from the light source is similar to an amount of light directed directly toward the transmission window from the light source.
Claim 16 recites; 
wherein the light deliverer comprises: a substrate comprising a third surface facing the display panel and a fourth surface facing the light source, and wherein the plurality of nanostructures having a shape distribution shaping the light emitted from the light source such that an amount of light directed toward the reflective structure from the light source is similar to an amount of light directed directly toward the transmission window from the light source.
Claim 18 recites; 
A device comprising: 
a display panel comprising a plurality of display pixels configured to display an image and a transmission window configured to transmit incident light; 
a light source configured to emit light to the display panel; and 
a light deliverer disposed between the light source and the display panel, the light deliverer configured to deliver the light emitted from the light source to the object as flood illumination through the transmission window, 
wherein the transmission window comprises a region in which the plurality of display pixels are not provided.

Claim 17 incorporates all the limitations of claim 1.
Claim 1 recites; 
An illumination device comprising: 
a display panel comprising a first surface configured to display an image, a second surface opposite to the first surface, a plurality of display pixels disposed between the first surface and the second surface, and a transmission window configured to transmit light incident on the second surface through the first surface; 
a light source disposed at the second surface of the display panel and configured to emit light to an object toward the display panel; and 
a light deliverer disposed between the light source and the display panel, the light deliverer configured to deliver the light emitted from the light source to the object as flood illumination through the transmission window, wherein the light deliverer comprises a plurality of nanostructures having a shape dimension smaller than that of a wavelength of the light emitted from the light source. 
Claim 17 recites; wherein the transmission window comprises one region in which the plurality of display pixels are not provided.
Claim 19 recites; 
wherein the region has a size with a diagonal length of about 5 mm to 10 mm.
Claim 18 recites; 
wherein a diameter of the transmission window is 5 mm to 10 mm.
Claim 20 recites; 
wherein the plurality of nanostructures have a shape distribution such that the light emitted from the light source is focused on the display surface to a beam cross-sectional size corresponding to the transmission window, and then diffused and emitted to a front side of the display panel.
Claim 19 recites; 
wherein the plurality of nanostructures have a shape distribution such that the light emitted from the light source is focused on the first surface to a beam cross-sectional size corresponding to the transmission window, and then diffused and emitted to a front side of the display panel.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 16, 18 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chai et al (20180005006, cited by applicant), Chai hereinafter.
Regarding claim 1, Chai discloses a device comprising: a display panel (1, ¶ [261], fig. 27) comprising a plurality of display pixels (11) configured to display an image on a display surface (12, ¶ [274]) and a transmission window (14) configured to transmit incident light; a light source (22) configured to emit light to the display panel (1); and a light deliverer (comprised by elements 20, 21 & 23, ¶ [275], LD hereinafter) disposed between the light source (22) and the display panel (1), the light deliverer (LD) configured to deliver the light emitted from the light source (22) to the object as flood illumination through the transmission window (14), wherein the transmission window (14) comprises a plurality of non-pixel regions, and each of the plurality of non-pixel regions being alternately disposed with each of the plurality of display pixels regions (11) (see fig. 27), wherein the light deliverer (LD) is configured to collect the light emitted from the light source (22) to the non-pixel region (see fig. 27).
Regarding claim 3, Chai discloses that the plurality of display pixels (11) are configured to reflect the light emitted from the light source (22), and wherein the light deliverer (LD) is further configured to collect the light reflected by the plurality of display pixels (11) to the non-pixel region (see fig. 27)
Regarding claim 16, Chai discloses a reflective structure provided between the light deliverer and the display panel (1), the reflective structure configured to reflect the light emitted from the light source (22) and directed toward regions of the plurality of display pixels (11) to be directed toward the non-pixel region (see fig. 27).
Regarding claim 18, Chai discloses a device comprising: a display panel (1, ¶ [261], fig. 27) comprising a plurality of display pixels (11) configured to display an image (¶ [274]) and a transmission window (14) configured to transmit incident light; a light source (22) configured to emit light to the display panel (1); and a light deliverer (comprised by elements 20, 21 & 23, ¶ [275], LD hereinafter) disposed between the light source (22) and the display panel (1), the light deliverer (LD) configured to deliver the light emitted from the light source (22) to the object as flood illumination through the transmission window (14), wherein the transmission window (14) comprises one region (18, ¶ [274], fig. 27) in which the plurality of display pixels (11) are not provided.
Regarding claim 21, Chai discloses an electronic apparatus comprising: an illumination device comprising:  a light source (22, ¶ [140], fig. 27) configured to emit light to the display panel (1, ¶ [261]); and a light deliverer (comprised by elements 20, 21 & 23, ¶ [275], LD hereinafter) disposed between the light source (22) and the display panel (1), the light deliverer (LD) configured to deliver the light emitted from the light source (22) to the object as flood illumination through the transmission window (14) wherein the display panel (1, fig. 27) comprising a plurality of display pixels (11) configured to display an image and a transmission window (14) configured to transmit light incident, wherein the transmission window (14) comprises a plurality of non-pixel regions, and each of the plurality of non-pixel regions being alternately disposed with each of the plurality of display pixels regions (11) (see fig. 27), wherein the light deliverer (LD) is configured to collect the light emitted from the light source (22) to the non-pixel region (see fig. 27); a sensor (21 fingerprint recognition unit ¶ [262]) configured to receive light reflected from the object; and a processor configured to obtain information about the object based on the light received by the sensor (21) (as disclosed in ¶ [262] element 21 is a fingerprint recognition unit, thus is inherent that a processor is employed to use the data from the image captured by the fingerprint recognition unit).
Regarding claims 22-24, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Chai discloses the claimed electronic apparatus according with claim 1.
Therefore, Chai’s electronic apparatus is capable of been employed as a full screen type, bezel-less type and notch-free shaped electronic apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al (20180005006, cited by applicant), Chai hereinafter.
Regarding claim 4, Chai discloses the claimed invention according to claim 3.
However, Chai is silent about a fill factor of a cross-sectional area occupied by the plurality of display pixels to the first display is 50% to 60%.
It is considered within the capabilities of one skilled in the art to provide a fill factor of a cross- sectional area occupied by the plurality of display pixels to the first display is 50% to 60% as an obvious matter of design engineering since normally the pixels in a display device are spread uniform pitch populating at least 50% of the display section.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to provide a fill factor of a cross- sectional area occupied by the plurality of display pixels to the first display is 50% to 60% as an obvious matter of design engineering, in order to improve the area that the user actually perceives becomes larger, so that a higher resolution image can be recognized.
Regarding claim 19, Chai discloses the claimed invention according to claim 18.
However, Chai is silent about the region have a size with a diameter (as best understood) of about 5 mm to 10 mm.
It is considered within the capabilities of one skilled in the art to have the region have a size with a diameter of about 5 mm to 10 mm as an obvious matter of design engineering since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to provide the region with a diameter of about 5 mm to 10 mm as an obvious matter of design engineering, so that a higher resolution image can be recognized.

Allowable Subject Matter
Claims 2, 5-15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the base claim and the nonstatutory double patenting rejection overcomed.
Regarding claim 2, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 2, and specifically comprising the limitation directed to the light deliverer comprises a plurality of nanostructures having a shape dimension smaller than that of a wavelength of the light emitted from the light source.
Regarding claim 5, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 5, and specifically comprising the limitation directed to the light deliverer comprises a first surface head toward the display panel and a second surface opposite to the first surface, a first focal length of the first surface is shorter than a second focal length of the second surface.
Regarding claim 6, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 6, and specifically comprising the limitation directed to a meta-lens disposed on the fourth surface and comprising a plurality of second nanostructures having a shape dimension smaller than that of the wavelength of the light emitted from the light source, wherein the plurality of second nanostructures have a shape distribution such that the light emitted from the light source is directed toward the aperture.
Regarding claim 7, the claim is allowable for the reasons given in claim 6 because of their dependency status from claim 6.

Regarding claim 8, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 8, and specifically comprising the limitation directed to the plurality of first nanostructures have a shape distribution such that the plurality of first nanostructures are configured to converge the light to a plurality of non-pixel regions, and a second meta-lens disposed on the fourth surface and comprising a plurality of second nanostructures having a shape dimension smaller than that of the wavelength of the light emitted from the light source, wherein the plurality of second nanostructures have a shape distribution such that the plurality of second nanostructures collimate the light emitted from the light source to correspond to the first meta-lens.
Regarding claims 9-15, the claims are allowable for the reasons given in claim 8 because of their dependency status from claim 8.
Regarding claim 17, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 17, and specifically comprising the limitation directed to the plurality of nanostructures having a shape distribution shaping the light emitted from the light source such that an amount of light directed toward the reflective structure from the light source  is similar to an amount of light directed directly toward the transmission window from the light source.
Regarding claim 20, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 20, and specifically comprising the limitation directed to the plurality of nanostructures have a shape distribution such that the light emitted from the light source is focused on the display surface to a beam cross- sectional size corresponding to the transmission window, and then diffused and emitted to a front side of the display panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/ANNE M HINES/Primary Examiner, Art Unit 2879